Case 19-33426 Document 14 Filed in TXSB on 07/09/19 Page 1 of 1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
IN RE: § CASE NO. 19-33426-H2-7
§
George Lionel Moncada, § (CHAPTER 7)
§
§ RESIGNATION OF TRUSTEE
Debtor § (NO ADMINISTRATION)

I, JANET NORTHRUP, TRUSTEE, hereby resign as trustee of the above entitled and
numbered proceeding. I have neither received any property nor paid any money on

account of this estate.
Respectfully submitted,

Dated: July 9, 2019 -_/s/ Janet Northrup*
Janet Northrup, Trustee
SBN 03953750
Total Plaza
1201 Louisiana, 28" Floor
Houston, Texas 77002
(713) 759-0818 Telephone
(713) 759-6834 Facsimile

isn@hwa.com

 

CERTIFICATE OF REVIEW

The United States Trustee has reviewed and approved the foregoing report for
compliance with Title 11.

United States Trustee
Region’7 (

 

By i Aditu 44S
() “ Assistant U.S. Trustee \/

 

 

* Signed with permission
